                          Case 3:21-md-02981-JD Document 21-2 Filed 04/07/21 Page 1 of 5



                    1   Brian C. Rocca, Bar No. 221576                      Richard S. Taffet, pro hac vice
                        brian.rocca@morganlewis.com                         richard.taffet@morganlewis.com
                    2   Sujal J. Shah, Bar No. 215230                       MORGAN, LEWIS & BOCKIUS LLP
                        sujal.shah@morganlewis.com                          101 Park Avenue
                    3   Michelle Park Chiu, Bar No. 248421                  New York, NY 10178-0060
                        michelle.chiu@morganlewis.com                       Telephone: (212) 309-6000
                    4   Minna Lo Naranjo, Bar No. 259005                    Facsimile: (212) 309-6001
                        minna.naranjo@morganlewis.com
                    5   Rishi P. Satia, Bar No. 301958                      Willard K. Tom, pro hac vice
                        rishi.satia@morganlewis.com                         willard.tom@morganlewis.com
                    6   MORGAN, LEWIS & BOCKIUS LLP                         MORGAN, LEWIS & BOCKIUS LLP
                        One Market, Spear Street Tower                      1111 Pennsylvania Avenue, NW
                    7   San Francisco, CA 94105-1596                        Washington, D.C. 20004-2541
                        Telephone: (415) 442-1000                           Telephone: (202) 739-3000
                    8   Facsimile: (415) 442-1001                           Facsimile: (202) 739-3001

                    9   Attorneys for Defendants
                  10
                                                    UNITED STATES DISTRICT COURT
                  11
                                                   NORTHERN DISTRICT OF CALIFORNIA
                  12
                  13                                     SAN FRANCISCO DIVISION

                  14     EPIC GAMES, INC.,                               Case No. 3:20-cv-05671-JD
                               Plaintiff,
                  15
                                vs.
                  16     GOOGLE LLC et al.,
                              Defendants.
                  17
                         PURE SWEAT BASKETBALL, INC., et. al,            Case No. 3:20-cv-05792-JD
                  18          Plaintiffs,
                                vs.
                  19
                         GOOGLE LLC et al.,
                  20          Defendants.
                         PEEKYA APP SERVICES, INC., et. al,              Case No. 3:20-cv-06772-JD
                  21          Plaintiffs,
                  22            vs.                                      SEPARATE MEMORANDUM OF
                                                                         POINTS AND AUTHORITIES RE:
                  23     GOOGLE LLC et al.,                              DEFENDANTS’ MOTION TO DISMISS
                             Defendants.                                 DEVELOPERS’ CLAIM FOR DAMAGES
                  24
                                                                         Judge:         Hon. James Donato
                  25
                                                                         Courtroom:     11, 19th Floor
                  26                                                     Hearing:       January 28, 2021

                  27
                  28
MORGAN, LEWIS &                                                                Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                                                                3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO           SEPARATE MEMORANDUM RE: DEFENDANTS’ MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES
                              Case 3:21-md-02981-JD Document 21-2 Filed 04/07/21 Page 2 of 5



                     1        I.   INTRODUCTION

                     2             In Apple v. Pepper, the Supreme Court addressed damages in the context of app stores.

                     3   The Court indicated that, while app consumers might seek recovery in the form of an alleged

                     4   overcharge on the service fee the app store charges, app developers cannot. 139 S.Ct. 1514, 1525

                     5   (2019) (“Apple”). The Court held that app consumers are direct purchasers from an app store,

                     6   and app developers (such as Developer Plaintiffs Pure Sweat Basketball and Peekya App

                     7   Services, here) are upstream suppliers to app stores. Id. Therefore, according to the Supreme

                     8   Court, while consumers may try to seek alleged overcharge damages, app developers, such as

                     9   Developer Plaintiffs here, may only seek alleged lost profit damages under a monopsony theory,
                    10   not overcharges. Id. Despite the Supreme Court’s opinion, Developer Plaintiffs here improperly

                    11   seek alleged damages on an overcharge theory—the same alleged overcharge sought by consumer

                    12   plaintiffs. The Court should therefore dismiss, under Apple, the Developer Plaintiffs’ claim for

                    13   alleged overcharge damages.

                    14       II.   STATEMENT OF FACTS1

                    15             According to Developer Plaintiffs, they “sell their apps, in-app products, and subscriptions

                    16   directly through the Google Play store. Consumers select apps from the displays that Google

                    17   organizes and sets up; tender their payments to Google; and download the apps from Google to

                    18   their devices.” Developers First Consolidated Class Action Complaint (Pure Sweat Basketball,

                    19   Inc. v. Google LLC, No. 3:20-cv-05792-JD, Dkt. No. 56) (“PSB”) ¶58. Developers set the price
                    20   of apps and in-app content sold through Google Play. Id. ¶57. As Developer Plaintiffs describe,

                    21   Google takes 30% of the purchase price for app purchases and in-app purchases—a so-called

                    22   “30% take rate”—before remitting payment back to developers.2 Id. ¶14 & n.30.

                    23             Developer Plaintiffs allege that Google charges consumers in the first instance for app and

                    24   in-app purchases, but nevertheless allege that Google imposes “on app developers a

                    25
                         1
                           Relevant alleged facts regarding Developer Plaintiffs’ claims are set forth in Google’s motion on
                    26   common legal issues and are not repeated here. Although Google summarizes certain additional
                    27   allegations for purposes of this motion, it reserves all defenses to those allegations.
                         2
                           Google only charges a 15% fee for subscriptions after the first year. Developer Plaintiffs also
                    28   challenge that fee. Id. ¶140.
MORGAN, LEWIS &                                                                    Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                                1                                   3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO               SEPARATE MEMORANDUM RE: DEFENDANTS’ MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES
                             Case 3:21-md-02981-JD Document 21-2 Filed 04/07/21 Page 3 of 5



                     1   supracompetitive default 30% transaction fee.” Id. ¶3; see also id. ¶2 (“Google charges

                     2   developers for app distribution services”); ¶14 (“default 30% service fee paid by developers”);

                     3   ¶21 (Google “impose[s] its supracompetitive distribution and in-app payment processing fees on

                     4   U.S. Android OS developers such as the Plaintiffs”). Plaintiff Pure Sweat Basketball specifically

                     5   alleges “it has paid Google’s supracompetitive 30% commission on each sale,” and Plaintiff

                     6   Peekya App Services specifically alleges “Google has taken a 30% commission from the payment

                     7   remitted to Plaintiff.” Id. ¶¶27, 29.

                     8            Developer Plaintiffs assert that they are “directly injured” because they pay Google’s 30%

                     9   fee. Id. ¶¶59-60. Thus, Developer Plaintiffs seek damages based on the purported “overcharge”
                    10   on Google’s fee. Id. ¶35 (“Google’s behavior has resulted in developer overcharges in these

                    11   transactions due to its imposition of a supracompetitive 30% fee on each paid sale from its

                    12   store”); see also id. ¶198 (claiming Developer Plaintiffs have been injured by “overpaying for

                    13   distributions services”), ¶209 (same); ¶220 (claiming Developer Plaintiffs have been injured by

                    14   “overpaying for payment processing services”), ¶231 (same).

                    15            Developer Plaintiffs also claim that a question purportedly common to the class is

                    16   “[w]hether developers have been harmed, including by way of having paid more for app

                    17   transaction or distribution fees, or in-app product payment processing fees, than they would have

                    18   but for Google’s unlawful conduct, as a result of Google’s unlawful practices.” Id. ¶180(g).3

                    19   III.     DEVELOPER PLAINTIFFS’ CLAIM FOR OVERCHARGE DAMAGES SHOULD
                                  BE DISMISSED
                    20

                    21            Damages claims precluded by law are subject to dismissal under Rule 12(b)(6). See, e.g.,

                    22   In re: Yahoo! Inc. Customer Data Sec. Breach Litig., 313 F. Supp. 3d 1113, 1147-50 (N.D. Cal.

                    23   2018) (dismissing certain punitive damages claims under Rule 12(b)(6) because plaintiffs could

                    24   not pursue them as a matter of law).

                    25
                         3
                           Developer Plaintiffs allege in the alternative that “Google uses its monopsony power to
                    26
                         underpay Android OS Developers below the price they would obtain in a competitive market for
                    27   their apps and in-app products.” Id. ¶21; see also ¶¶28, 29. They do not, however, allege any facts
                         concerning lost profits or specific damages incurred other than as a result of the alleged
                    28   “overcharge” in Google’s fee.
MORGAN, LEWIS &                                                                   Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                               2                                   3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO              SEPARATE MEMORANDUM RE: DEFENDANTS’ MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES
                           Case 3:21-md-02981-JD Document 21-2 Filed 04/07/21 Page 4 of 5



                     1          In Apple v. Pepper, the Supreme Court addressed the question of whether consumer app

                     2   users were “direct” or “indirect” purchasers for purposes of antitrust claims alleging that Apple

                     3   overcharged consumers by charging a 30% fee for transactions in Apple’s App Store. The Court

                     4   held that the consumers were “direct” purchasers. Apple, 139 S.Ct. at 1520. In so holding, the

                     5   Supreme Court observed that “app developers … set the retail price” but “Apple keeps 30 percent

                     6   of the sales price, no matter what the sales price might be. In other words, Apple pockets a 30

                     7   percent commission on every app sale.” Id. at 1519. According to the Supreme Court, because

                     8   there is “no intermediary in the distribution chain between Apple and the consumer,” the “iPhone

                     9   owners pay the alleged overcharge directly to Apple. The absence of an intermediary is
                    10   dispositive.” Id. at 1521.

                    11          Importantly, the Supreme Court also explained that app developers could not recover

                    12   damages based on the alleged overcharge resulting from Apple’s 30% fee because developer

                    13   claims and consumer claims present “fundamentally different theories of harm.” Id. at 1525. The

                    14   Supreme Court rejected Apple’s argument that “allowing consumers to sue will result in

                    15   ‘conflicting claims to a common fund—the amount of the alleged overcharge,’” id. at 1524

                    16   (quoting Illinois Brick Co. v. Illinois, 431 U.S. 720, 737 (1977)), holding instead that “[i]f the

                    17   iPhone owners prevail, they will be entitled to the full amount of the unlawful overcharge that

                    18   they paid to Apple. The overcharge has not been passed on by anyone to anyone.” Id. at 1525

                    19   (emphasis in original). App developers, if they wished to bring a claim, could not recover an
                    20   alleged overcharge but would need to seek alleged “lost profits” they would have earned but for

                    21   the purported anticompetitive conduct. Id.

                    22          The Supreme Court’s reasoning in Apple applies directly here, and bars Developer

                    23   Plaintiffs’ damages claims. As in Apple, Developer Plaintiffs here repeatedly allege they directly

                    24   pay Google’s fee (PSB ¶¶2, 13, 14, 21, 27, 29), despite also alleging that consumers pay Google

                    25   directly and then Google remits payment back to developers. Id. ¶¶2, 14, 58. And they

                    26   specifically assert they seek damages based on the alleged overcharge on Google’s fee. See, e.g.,

                    27   id. ¶¶59-60. But under Apple, Developer Plaintiffs are not entitled to overcharge damages. Thus,

                    28   their claims for damages must be dismissed.
MORGAN, LEWIS &                                                                 Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                               3                                 3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO            SEPARATE MEMORANDUM RE: DEFENDANTS’ MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES
                           Case 3:21-md-02981-JD Document 21-2 Filed 04/07/21 Page 5 of 5



                     1          To be clear, Google is not arguing that Apple precludes Developer Plaintiffs’ from

                     2   pursuing damages claims entirely. The Supreme Court in Apple noted that Apple may face suit

                     3   from “upstream app developers” under a “monopsony theory,” and where “consumers seek

                     4   damages based on the difference between the price they paid and the competitive price … app

                     5   developers would seek lost profits that they could have earned in a competitive retail market.”

                     6   Apple, 139 S.Ct. at 1525. But, the Supreme Court further noted that the monopsony theory

                     7   available to app developers “would rely on fundamentally different theories of harm and would

                     8   not assert dueling claims to a ‘common fund’ as that term was used in Illinois Brick.” Id.

                     9   (emphasis added). Here, while Developer Plaintiffs allege in the alternative that Google is a
                    10   monopsonist (PSB ¶21), they nowhere claim damages based on lost profits, or allege facts to

                    11   support such a lost profits theory. Plaintiffs thus fail to plead an essential element of their

                    12   damages claim as a matter of law. See 15 U.S.C. § 15(a).

                    13   IV.    CONCLUSION

                    14          For these reasons, the Court should dismiss Developer Plaintiffs’ claims for damages

                    15   based on the purported overcharge composed of the Google Play service fee.

                    16    Dated: November 13, 2020                              MORGAN, LEWIS & BOCKIUS LLP
                    17

                    18                                                          By: /s/ Brian C. Rocca
                    19                                                              Brian C. Rocca
                                                                                    Attorneys for Defendants
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                 Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                                4                                3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO            SEPARATE MEMORANDUM RE: DEFENDANTS’ MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES
